Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. § 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each limitation of amended/new claim(s) in Remarks is strongly requested for clear and definite claim interpretations by Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority (02/22/2018) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No JP2018-030138, filed on 06/17/2019.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 7 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 18-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 18 recite(s) “the fault time point data further includes alarm information generated in the motor drive apparatus”. However, it appears that the specification is silent in regards to the alarm information generated in the motor drive apparatus. Instead, p. 17 of the specification says “an alarm X is generated in the machine in which the motor drive apparatus is incorporated.” This is changing the scope of the claimed invention without support from the specification, therefore it is rejected under 112(a) lack of written description. In addition, claim(s) 19-21 is/are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US20170031329A1) in view of Maity et al. (US 8,560,368 B1) in view of Xiao et al. (US20080059120A1) and further in view of Feng (US 2019/0070615 A1).

Regarding claim 1
Inagaki teaches
A fault diagnosis apparatus for inferring a part to be repaired and/or replaced of a motor drive apparatus, the fault diagnosis apparatus comprising: 
a machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to a state of the motor drive apparatus to be repaired,
the machine learning device including
a neural network; ([0052] “In an embodiment, the learning unit 53 of the machine learning device 5 may learn fault conditions in accordance with a neural network model. FIG. 3 illustrates an exemplary neural network model.”) and
a processor ([0052] “Although the machine learning device 5 (neural network) may use a general-purpose computer or processor, the use of, e.g., GPGPU (General-Purpose computing on Graphics Processing Units) or large-scale PC clusters allows higher-speed processing.”) configured to 
observe at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ([0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.” [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.) [[operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus, and operating history data indicating an operating history of the motor drive apparatus]], as a state variable representing the present state of the environment ([0009] “observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
calculate the state variable and [[the label data]] in a multilayer-structure corresponding to the neural network ([0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest. In an embodiment in which the machine learning device 5 is connected to the robot 2 and the sensor 11 via a network, the state observation unit 52 obtains a state variable via the network.”; “obtains a state variable” reads on “calculate the state variable”; [0052] “FIG. 3 illustrates an exemplary neural network model. The neural network includes an input layer including 1 neurons x1, x2, x3, . . . , x1, a middle layer (hidden layer) including m neurons y1, y2, y3, . . . , ym, and an output layer including n neurons z1, z2, z3, . . . , zn. Although FIG. 3 depicts only one middle layer, two or more middle layers may be formed.”; “input layer, middle layer, output layer” reads on “multilayer structure”)
perform learning by associating the state variable with [[the label data]] ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”) 
Inagaki does not appear to distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki with the machine operating history of Maity in order to achieve more accurate prediction of maintenance time for the parts (Maity, [Col 1, ln 30-35] “CBM uses one or more inputs, such as sensor data identifying real-time characteristics of the machine, historical maintenance of the machine, and the like, to predict whether a particular machine needs maintenance.”)
The combination of Inagaki and Maity does not appear to distinctly disclose 
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus 
- acquire repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data
- the label data
However, Xiao teaches
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.” [0019] “the processing can be substantially more sophisticated and can consider the pattern of error/fault codes (or operating conditions such as temperatures, delay times, number of resets/recalibrations, etc.)”; “operating conditions such as temperatures, delay times, number of resets/recalibrations” reads on “operating environment data including a set of data indicating an operating environment of the motor drive apparatus”)
- acquire repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.”)
- label data ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.”; the upper limitation of claim defines label data as replaced parts data)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki and Maity with the operating data of Xiao in order to effectively utilize diagnosis data (Xiao [0003] “In order to effectively utilize data for diagnostics and predict what parts to use on service calls, it is necessary to combine the copious amount of raw information embedded in service databases and machine generated databases.”)

The combination of Inagaki, Maity and Xiao does not appear to distinctly disclose 
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus.

	However, Feng teaches
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus 
(Feng [fig(s) 1-5] [par(s) 34-37] “In one embodiment, the dirty fluid suction device 120 is provided with the liquid level monitor 124; the liquid level monitor 124 is electrically connected with the external vacuum device; when the liquid level monitor 124 senses that the cutting dirty fluid in the dirty fluid suction device 120 reaches the specified liquid level, the external vacuum device would stop the vacuum operation and wait to start to work again until the liquid level in the dirty fluid suction device decreases; … with the increase of the cutting dirty fluid drawn in the dirty fluid suction device 120, the float ball 125 in the vacuum tube 121 also goes up with the cutting dirty fluid level and block the vacuum tube 121 when it goes up to the opening 126; then the external vacuum device stops working for it cannot continue to draw out the gas inside the dirty fluid suction device 120 so that the external vacuum device can still work normally to detect the liquid level in the dirty fluid suction device 120 normally even when the liquid level monitor 124 has fault problems.”;)

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki, Maity and Xiao with the used cutting fluid data of Feng in order to reduce the device maintenance cost, increase the work efficiency and also improve the workshop air quality and protect the ecological environment ultimately.
(Feng [0055-0057] “the high energy-efficient cutting fluid intelligent recycling device of the present invention can effectively remove the cuttings, iron powder, floating oil stain, cenobium, floccule and impurities in the dirty fluid through the first-level filtering device 200, second-level filtering device 300 and third-level filtering device 600 to ensure a very good filtering effect and also sterilize and deodorize the dirty fluid so that the cutting fluid flowing into the clean liquid tank 400 is basically aseptic and odorless with its floating oil stain content lower than 0.5% and impurity particle less than 0.01 mm to prolong the service life of cutting fluid and effectively reduce the cutting fluid use cost. Secondly, it can effectively block the bacteria breeding and eliminate the undesirable odor spreading to protect the human health. Moreover, it can prolong the service life of the tools using the cutting fluid, improve the part processing quality and reduce the time of dirty fluid cleaning by the working personnel, thus reducing the device maintenance cost, increasing the work efficiency and also improving the workshop air quality and protecting the ecological environment ultimately.”)

Regarding claim 4
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 1 as cited above and Inagaki further teaches:
	wherein the learning unit includes 
- an error calculating unit for calculating an error between a correlation model for inferring the part to be repaired and/or replaced from the state variable and a correlation feature identified from preliminarily prepared teacher data; and a model updating unit for updating the correlation model to reduce the error. ([0053] “The neural network learns fault conditions associated with a fault of the robot 2. The neural network learns the relationship between the state variable observed by the state observation unit 52 and the occurrence of a fault …”; [0057] “FIG. 5 illustrates views for explaining an exemplary recurrent neural network. FIG. 5 represents in (a), the time expansion of an Elman network, and in (b), the BPTT (Back Propagation Through Time) in the error backpropagation method. …”; “the relationship between the state variable and the occurrence of a fault” reads on “a correlation model … and a correlation feature”; “error backpropagation” implies that it calculates an error between a correlation model and a correlation feature and updates the correlation model; In neural network, backpropagation does error calculation for loss function and update the weights of the network model.)

Regarding claim 6
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 1 as cited above and Inagaki further teaches:
- wherein the machine learning device is provided in a cloud server. ([0016] “According to an eighth aspect of the present invention, in the seventh aspect, the machine learning device may be located on a cloud server.”)

Regarding claim 7
Inagaki teaches
A fault diagnosis apparatus for inferring a part to be repaired and/or replaced of a motor drive apparatus, the fault diagnosis apparatus comprising: a machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to a state of the motor drive apparatus to be repaired,
the machine learning device including
a neural network; ([0052] “In an embodiment, the learning unit 53 of the machine learning device 5 may learn fault conditions in accordance with a neural network model. FIG. 3 illustrates an exemplary neural network model.”) and
a processor ([0052] “Although the machine learning device 5 (neural network) may use a general-purpose computer or processor, the use of, e.g., GPGPU (General-Purpose computing on Graphics Processing Units) or large-scale PC clusters allows higher-speed processing.”) configured to 
observe at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ([0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.” [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.) [[operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus, and operating history data indicating an operating history of the motor drive apparatus]], as a state variable representing the present state of the environment ([0009] “observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
perform learning in a multilayer-structure corresponding to the neural network by associating ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”) [[a part that has been repaired and/or replaced in the motor drive apparatus]] with the information at the occurrence of the fault of the motor drive apparatus ([0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.), [[the operating environment of the motor drive apparatus, and an operating history of the motor drive apparatus]] 
output results obtained by inferring the part to be repaired and/or replaced, based on the observed state variable and learning results. ([0013] “… there is provided a fault prediction device that includes the machine learning device according to any one of the first to fourth aspects and predicts a fault of the industrial machine, the fault prediction device further including a fault information output unit that outputs fault information indicating one of whether a fault has occurred in the industrial machine and a degree of fault, in response to input of a current state variable of the state variable, based on a result of learning by the learning unit in accordance with the training data set”; “a fault information” implies that it includes whether the part should be repaired/replaced ;)
Inagaki does not appear to distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki with the machine operating history of Maity in order to achieve more accurate prediction of maintenance time for the parts (Maity, [Col 1, ln 30-35] “CBM uses one or more inputs, such as sensor data identifying real-time characteristics of the machine, historical maintenance of the machine, and the like, to predict whether a particular machine needs maintenance.”)
The combination of Inagaki and Maity does not appear to distinctly disclose 
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus 
- a part that has been repaired and/or replaced in the motor drive apparatus
- an operating environment of the motor drive apparatus
However, Xiao teaches
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.” [0019] “the processing can be substantially more sophisticated and can consider the pattern of error/fault codes (or operating conditions such as temperatures, delay times, number of resets/recalibrations, etc.)”; “operating conditions such as temperatures, delay times, number of resets/recalibrations” reads on “operating environment data including a set of data indicating an operating environment of the motor drive apparatus”)
- a part that has been repaired and/or replaced in the motor drive apparatus ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.”)
- an operating environment of the motor drive apparatus ([0019] “the processing can be substantially more sophisticated and can consider the pattern of error/fault codes (or operating conditions such as temperatures, delay times, number of resets/recalibrations, etc.)”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki and Maity with the operating data of Xiao in order to effectively utilize diagnosis data (Xiao [0003] “In order to effectively utilize data for diagnostics and predict what parts to use on service calls, it is necessary to combine the copious amount of raw information embedded in service databases and machine generated databases.”)
The combination of Inagaki, Maity and Xiao does not appear to distinctly disclose 
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus

	However, Feng teaches
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus (Feng [fig(s) 1-5] [par(s) 34-37] “In one embodiment, the dirty fluid suction device 120 is provided with the liquid level monitor 124; the liquid level monitor 124 is electrically connected with the external vacuum device; when the liquid level monitor 124 senses that the cutting dirty fluid in the dirty fluid suction device 120 reaches the specified liquid level, the external vacuum device would stop the vacuum operation and wait to start to work again until the liquid level in the dirty fluid suction device decreases; … with the increase of the cutting dirty fluid drawn in the dirty fluid suction device 120, the float ball 125 in the vacuum tube 121 also goes up with the cutting dirty fluid level and block the vacuum tube 121 when it goes up to the opening 126; then the external vacuum device stops working for it cannot continue to draw out the gas inside the dirty fluid suction device 120 so that the external vacuum device can still work normally to detect the liquid level in the dirty fluid suction device 120 normally even when the liquid level monitor 124 has fault problems.”;)

	The combination of Inagaki, Maity and Xiao is combinable with Feng for the same rationale as set forth above with respect to claim 1.

Regarding claim 8
Inagaki teaches
A machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to a state of the motor drive apparatus to be repaired,
the machine learning device including
a neural network; ([0052] “In an embodiment, the learning unit 53 of the machine learning device 5 may learn fault conditions in accordance with a neural network model. FIG. 3 illustrates an exemplary neural network model.”) and
a processor ([0052] “Although the machine learning device 5 (neural network) may use a general-purpose computer or processor, the use of, e.g., GPGPU (General-Purpose computing on Graphics Processing Units) or large-scale PC clusters allows higher-speed processing.”) configured to 
observe at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ([0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.” [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.) [[operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus, and operating history data indicating an operating history of the motor drive apparatus]], as a state variable representing the present state of the environment ([0009] “observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
calculate the state variable and [[the label data]] in a multilayer-structure corresponding to the neural network ([0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest. In an embodiment in which the machine learning device 5 is connected to the robot 2 and the sensor 11 via a network, the state observation unit 52 obtains a state variable via the network.”; “obtains a state variable” reads on “calculate the state variable”; [0052] “FIG. 3 illustrates an exemplary neural network model. The neural network includes an input layer including 1 neurons x1, x2, x3, . . . , x1, a middle layer (hidden layer) including m neurons y1, y2, y3, . . . , ym, and an output layer including n neurons z1, z2, z3, . . . , zn. Although FIG. 3 depicts only one middle layer, two or more middle layers may be formed.”; “input layer, middle layer, output layer” reads on “multilayer structure”)
perform learning by associating the state variable with [[the label data]] ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”) 
Inagaki does not appear to distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki with the machine operating history of Maity in order to achieve more accurate prediction of maintenance time for the parts (Maity, [Col 1, ln 30-35] “CBM uses one or more inputs, such as sensor data identifying real-time characteristics of the machine, historical maintenance of the machine, and the like, to predict whether a particular machine needs maintenance.”)
The combination of Inagaki and Maity does not appear to distinctly disclose 
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus 
- acquire repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data
- the label data
However, Xiao teaches
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.” [0019] “the processing can be substantially more sophisticated and can consider the pattern of error/fault codes (or operating conditions such as temperatures, delay times, number of resets/recalibrations, etc.)”; “operating conditions such as temperatures, delay times, number of resets/recalibrations” reads on “operating environment data including a set of data indicating an operating environment of the motor drive apparatus”)
- acquire repaired and/or replaced part data indicating a part that has been repaired and/or replaced in the motor drive apparatus as label data ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.”)
- label data ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.”; the upper limitation of claim defines label data as replaced parts data)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki and Maity with the operating data of Xiao in order to effectively utilize diagnosis data (Xiao [0003] “In order to effectively utilize data for diagnostics and predict what parts to use on service calls, it is necessary to combine the copious amount of raw information embedded in service databases and machine generated databases.”)
The combination of Inagaki, Maity and Xiao does not appear to distinctly disclose 
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus

	However, Feng teaches
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus 
(Feng [fig(s) 1-5] [par(s) 34-37] “In one embodiment, the dirty fluid suction device 120 is provided with the liquid level monitor 124; the liquid level monitor 124 is electrically connected with the external vacuum device; when the liquid level monitor 124 senses that the cutting dirty fluid in the dirty fluid suction device 120 reaches the specified liquid level, the external vacuum device would stop the vacuum operation and wait to start to work again until the liquid level in the dirty fluid suction device decreases; … with the increase of the cutting dirty fluid drawn in the dirty fluid suction device 120, the float ball 125 in the vacuum tube 121 also goes up with the cutting dirty fluid level and block the vacuum tube 121 when it goes up to the opening 126; then the external vacuum device stops working for it cannot continue to draw out the gas inside the dirty fluid suction device 120 so that the external vacuum device can still work normally to detect the liquid level in the dirty fluid suction device 120 normally even when the liquid level monitor 124 has fault problems.”;)

The combination of Inagaki, Maity and Xiao is combinable with Feng for the same rationale as set forth above with respect to claim 1.

Regarding claim 9
Inagaki teaches
A machine learning device ([0003] “The present invention relates to a machine learning method and a machine learning device for learning fault conditions, and a fault prediction device and a fault prediction system including the machine learning device.”; “fault prediction device” reads on “fault diagnosis apparatus”) for learning a part to be repaired and/or replaced with respect to a state of the motor drive apparatus to be repaired, the machine learning device including
a neural network; ([0052] “In an embodiment, the learning unit 53 of the machine learning device 5 may learn fault conditions in accordance with a neural network model. FIG. 3 illustrates an exemplary neural network model.”) and
a processor ([0052] “Although the machine learning device 5 (neural network) may use a general-purpose computer or processor, the use of, e.g., GPGPU (General-Purpose computing on Graphics Processing Units) or large-scale PC clusters allows higher-speed processing.”) configured to 
observe at least one of fault time point data including information at the occurrence of a fault of the motor drive apparatus ([0046] “The state observation unit 52 observes a state variable as an input value for machine learning, while the robot 2 is in operation or at rest.” [0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.) [[operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus, and operating history data indicating an operating history of the motor drive apparatus]], as a state variable representing the present state of the environment ([0009] “observes a state variable comprising at least one of data output from a sensor that detects a state of one of the industrial machine and a surrounding environment,”);
perform learning in a multilayer-structure corresponding to the neural network by associating ([0049] “The learning unit 53 learns fault conditions in accordance with a training data set generated based on a combination of the state variable output from the state observation unit 52 and the determination data output from the determination data obtaining unit 51.”) [[a part that has been repaired and/or replaced in the motor drive apparatus]] with the information at the occurrence of the fault of the motor drive apparatus ([0045] “The determination data is defined as data used to determine whether a fault has occurred or the degree of fault.”; “data used to determine whether a fault has occurred or the degree of fault” implies that they are fault time point data.), [[the operating environment of the motor drive apparatus, and an operating history of the motor drive apparatus]] 
output results obtained by inferring the part to be repaired and/or replaced, based on the observed state variable and learning results. ([0013] “… there is provided a fault prediction device that includes the machine learning device according to any one of the first to fourth aspects and predicts a fault of the industrial machine, the fault prediction device further including a fault information output unit that outputs fault information indicating one of whether a fault has occurred in the industrial machine and a degree of fault, in response to input of a current state variable of the state variable, based on a result of learning by the learning unit in accordance with the training data set”; “a fault information” implies that it includes whether the part should be repaired/replaced ;)
Inagaki does not appear to distinctly disclose
- operating history data indicating an operating history of the motor drive apparatus;
However, Maity teaches
- operating history data indicating an operating history of the motor drive apparatus; ([col 5, ln 33-37] “Inputs may include, for example, the sensor data generated by the sensors 14, platform configuration data associated with the machines 12, maintenance history information of the machines 12, logistics status of the machines 12, operating history of the machines 12, and the like.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki with the machine operating history of Maity in order to achieve more accurate prediction of maintenance time for the parts (Maity, [Col 1, ln 30-35] “CBM uses one or more inputs, such as sensor data identifying real-time characteristics of the machine, historical maintenance of the machine, and the like, to predict whether a particular machine needs maintenance.”)
The combination of Inagaki and Maity does not appear to distinctly disclose 
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus 
- a part that has been repaired and/or replaced in the motor drive apparatus
- an operating environment of the motor drive apparatus
However, Xiao teaches
- operating environment data including a set of data indicating an operating environment of the motor drive apparatus before and after the fault of the motor drive apparatus ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.” [0019] “the processing can be substantially more sophisticated and can consider the pattern of error/fault codes (or operating conditions such as temperatures, delay times, number of resets/recalibrations, etc.)”; “operating conditions such as temperatures, delay times, number of resets/recalibrations” reads on “operating environment data including a set of data indicating an operating environment of the motor drive apparatus”)
- a part that has been repaired and/or replaced in the motor drive apparatus ([0015] “From those data sources 110, 112, the method links fault occurrences and frequency in a period before and after an unscheduled maintenance with the parts replaced during the service calls.”)
- an operating environment of the motor drive apparatus ([0019] “the processing can be substantially more sophisticated and can consider the pattern of error/fault codes (or operating conditions such as temperatures, delay times, number of resets/recalibrations, etc.)”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki and Maity with the operating data of Xiao in order to effectively utilize diagnosis data (Xiao [0003] “In order to effectively utilize data for diagnostics and predict what parts to use on service calls, it is necessary to combine the copious amount of raw information embedded in service databases and machine generated databases.”)
The combination of Inagaki, Maity and Xiao does not appear to distinctly disclose 
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus

	However, Feng teaches
- wherein the fault time point data includes at least one of a used cutting fluid or a fault situation of devices incorporated in a same axis as the motor drive apparatus (Feng [fig(s) 1-5] [par(s) 34-37] “In one embodiment, the dirty fluid suction device 120 is provided with the liquid level monitor 124; the liquid level monitor 124 is electrically connected with the external vacuum device; when the liquid level monitor 124 senses that the cutting dirty fluid in the dirty fluid suction device 120 reaches the specified liquid level, the external vacuum device would stop the vacuum operation and wait to start to work again until the liquid level in the dirty fluid suction device decreases; … with the increase of the cutting dirty fluid drawn in the dirty fluid suction device 120, the float ball 125 in the vacuum tube 121 also goes up with the cutting dirty fluid level and block the vacuum tube 121 when it goes up to the opening 126; then the external vacuum device stops working for it cannot continue to draw out the gas inside the dirty fluid suction device 120 so that the external vacuum device can still work normally to detect the liquid level in the dirty fluid suction device 120 normally even when the liquid level monitor 124 has fault problems.”;)

	The combination of Inagaki, Maity and Xiao is combinable with Feng for the same rationale as set forth above with respect to claim 1.

Claims 2, 10, 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Maity in view of Xiao in view of Feng further in view of Buia et al. (US20040078683A1).

Regarding claim 2
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein the state observation unit further observes test result data indicating test results of the motor drive apparatus as a state variable.
	However, Buia teaches:
- wherein the state observation unit further observes test result data indicating test results of the motor drive apparatus as a state variable.([0069] “Fault detector 130 may perform a test and may provide to fault object factory 110 data with the results of the performed tests. Fault detector 130 may share a host with fault diagnosis engine 101, or may reside externally as an agent.”) 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki, Maity, Xiao and Feng with the test result data of Buia in order to facilitate better understanding of the current status of device. (Buia, [0005] “To facilitate better understanding, however, one can visualize a protocol layer communicating with its counterparts at the same layer level.”)

Regarding claim 10
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 1 as cited above.

(Note: Hereinafter, if a limitation has bold brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Feng further teaches 
[the processor is configured to further observe test result data indicating test results of the motor drive apparatus as the state variable, wherein the test] result data includes at least one of cutting fluid, chip adhesion state, a current, heat generation, or an encoder waveform.
(Feng [fig(s) 1-5] [par(s) 34-37] “In one embodiment, the dirty fluid suction device 120 is provided with the liquid level monitor 124; the liquid level monitor 124 is electrically connected with the external vacuum device; when the liquid level monitor 124 senses that the cutting dirty fluid in the dirty fluid suction device 120 reaches the specified liquid level, the external vacuum device would stop the vacuum operation and wait to start to work again until the liquid level in the dirty fluid suction device decreases; … with the increase of the cutting dirty fluid drawn in the dirty fluid suction device 120, the float ball 125 in the vacuum tube 121 also goes up with the cutting dirty fluid level and block the vacuum tube 121 when it goes up to the opening 126; then the external vacuum device stops working for it cannot continue to draw out the gas inside the dirty fluid suction device 120 so that the external vacuum device can still work normally to detect the liquid level in the dirty fluid suction device 120 normally even when the liquid level monitor 124 has fault problems.”;)

	The combination of Inagaki, Maity, Xiao, Feng is combinable with Feng for the same rationale as set forth above with respect to claim 1.

The combination of Inagaki, Maity, Xiao, Feng does not appear to distinctly disclose 
[the processor is configured to further observe test result data indicating test results of the motor drive apparatus as the state variable, wherein the test] result data includes at least one of cutting fluid, chip adhesion state, a current, heat generation, or an encoder waveform.

(Note: Hereinafter, if a limitation has one or more bold underlines, the one or more underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

	However, Buia teaches
the processor is configured to further observe test result data indicating test results of the motor drive apparatus as the state variable, wherein the test result data includes at least one of cutting fluid, chip adhesion state, a current, heat generation, or an encoder waveform.
([0069] “Fault detector 130 may perform a test and may provide to fault object factory 110 data with the results of the performed tests. Fault detector 130 may share a host with fault diagnosis engine 101, or may reside externally as an agent.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki, Maity, Xiao and Feng with the test result data of Buia in order to facilitate better understanding of the current status of device. (Buia, [0005] “To facilitate better understanding, however, one can visualize a protocol layer communicating with its counterparts at the same layer level.”)

Regarding claim 12
The claim is an apparatus claim corresponding to the apparatus claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the apparatus claim 10. 

Regarding claim 14
The claim is a device claim corresponding to the apparatus claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the apparatus claim 10. 

Regarding claim 16
The claim is a device claim corresponding to the apparatus claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the apparatus claim 10. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Maity in view of Xiao in view of Feng further in view of Yasukawa et al. (US20050262394A1).

Regarding claim 3
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein the label data acquisition unit further acquires re-repair time data indicating an operating time until a next fault after repairing the motor drive apparatus and starting re-operation, and the next repaired and/or replaced part data indicating information on a part to be repaired and/or replaced at the next fault as label data.
	However, Yasukawa teaches:
- wherein the label data acquisition unit further acquires re-repair time data indicating an operating time until a next fault after repairing the motor drive apparatus and starting re-operation, and the next repaired and/or replaced part data indicating information on a part to be repaired and/or replaced at the next fault as label data.( [0137] “For example, the history information may have a sheet fed number (ND132) corresponding to number of printing sheets fed out to the conveyance path 52 from the paper feed tray 51, number of used years (ND134) of the image forming apparatus 1 (machine) since the installation of the image forming apparatus 1, use frequency (ND135) calculated from the sheet fed number in a unit period, component replacement information (ND136), failure and replacement frequency information (ND138), and log data (ND139) including parts replacement history and use history stored in a nonvolatile storage medium (semiconductor memory or hard disk) provided inside the image forming apparatus 1”; “failure and replacement frequency information” reads on “re-repair time data”) 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki, Maity, Xiao and Feng with the repair data of Yasukawa in order to achieve more accurate diagnosis and prediction of faulty parts. (Yasukawa, [0317] “Based on the characteristic amounts thereof, failure probabilities of parts are determined by using the Bayesian network and a failed part is specified, so that more accurate failure diagnosis can be made.”)

Claims 11, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Maity in view of Xiao in view of Feng further in view of Kott et al. (US 20110228307 A1).

Regarding claim 11
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability
	However, Kott teaches:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability ( [0019] “The diagnostic image includes a visual list of possible faulty components ranked with their likelihood probability based on results from a diagnostic inference engine”; “visual list” reads on “display”) 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki, Maity, Xiao and Feng with the repair part display of Kott in order to achieve improvement in fault diagnostic planning. ([0004] “Finally, the diagnostic image enables a semi-automatic diagnostic plan in the absence of the ideal automatic diagnostic system with zero percent error.”)

Regarding claim 13
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 7 as cited above but does not distinctly disclose:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability
	However, Kott teaches:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability ( [0019] “The diagnostic image includes a visual list of possible faulty components ranked with their likelihood probability based on results from a diagnostic inference engine”; “visual list” reads on “display”) 
	Same motivation as claim 11.

Regarding claim 15
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 8 as cited above but does not distinctly disclose:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability
	However, Kott teaches:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability ( [0019] “The diagnostic image includes a visual list of possible faulty components ranked with their likelihood probability based on results from a diagnostic inference engine”; “visual list” reads on “display”) 
	Same motivation as claim 11.

Regarding claim 17
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 9 as cited above but does not distinctly disclose:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability
	However, Kott teaches:
- wherein the processor is configured to cause a display to display the part to be repaired and/or replaced in ascending order of probability ([0019] “The diagnostic image includes a visual list of possible faulty components ranked with their likelihood probability based on results from a diagnostic inference engine”; “visual list” reads on “display”) 
	Same motivation as claim 11.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Maity in view of Xiao in view of Feng further in view of OHDAIRA et al. (US 20190252970 A1).

Regarding claim 18
Inagaki as modified by Maity, Xiao and Feng teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
the fault time point data further includes alarm information generated in the motor drive apparatus at a time point of the fault of the motor drive apparatus.

OHDAIRA teaches
the fault time point data further includes alarm information generated in the motor drive apparatus at a time point of the fault of the motor drive apparatus.
(OHDAIRA [fig(s) 1-2] [par(s) 27-45] “As illustrated in FIG. 1, … The motor drive apparatus 111 also includes shunt resistors 105 that are each connected to a corresponding one of power lines 127 of a U phase, a V phase, and a W phase, a motor-current detection circuit 107, a motor-current detection unit 118, a disconnection detection unit 108, an abnormality notification unit 119, an alarm processing unit 120. … When receiving the disconnection abnormality signal 123, which is generated by the abnormality notification unit 119, the alarm processing unit 120 displays the disconnection state on a display (not illustrated) attached on the motor drive apparatus 111 to thereby notify the outside and also notifies another device via a network illustration of which is omitted. The alarm processing unit 120 also transmits a motor stop command 124 to the voltage-command creation unit 1. On reception of the motor stop command 124 from the alarm processing unit 120, the voltage-command creation unit 1 generates a voltage command to turn off (interrupt) all switches of the switching elements 9 to thereby stop the motor 4, if coasting of the motor is allowed.”;)

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the fault prediction system of Inagaki, Maity, Xiao and Feng with the alarm information of OHDAIRA in order to enable reduction in size of the apparatus and enhancement in performance of disconnection sensing.
(OHDAIRA [0002-0010] “A power conversion apparatus according to the present invention produces an effect of enabling reduction in size of the apparatus and enhancement in performance of disconnection sensing.”)

Regarding claim 19
The claim is an apparatus claim corresponding to the apparatus claim 18, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the apparatus claim 18.

Regarding claim 20
The claim is a device claim corresponding to the apparatus claim 18, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the apparatus claim 18.

Regarding claim 21
The claim is a device claim corresponding to the apparatus claim 18, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the apparatus claim 18.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madhusudana et al. (“Fault diagnosis studies of face milling cutter using machine learning approach”) discloses cutting fluid analysis using machine learning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        11/28/2022




***
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129